DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 02/18/2021.

Response to Amendment
The amendment filed 02/12/2021 has been entered. Claims 1-21 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 02/12/2021, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. (Privately Evaluating Decision Trees and Random Forests – 2016) in view of Clifton et al. (US Pub. 2013/0173917).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Privately Evaluating Decision Trees and Random Forests – 2016) in view of Clifton et al. (US Pub. 2013/0173917).
As per claim 1, Wu teaches a computer-implemented method for obtaining a data-based prediction result comprising: 
accessing one or more nodes comprising a decision tree within an original decision forest supported by one or more first computing devices [server], wherein the original decision forest is a data structure comprising one or more decision trees [page 1 (335), col. 1, 1st paragraph, “the server holds a model (either a tree or a forest)”; page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”], wherein each decision tree of the original decision forest comprises a corresponding machine learning model [page 1, col. 2, 2nd paragraph, “classifiers: decision trees and random forests … decision trees are widely used in machine learning”]; 
[Fig. 3, page 5 (339), section 3.2, 1st paragraph, “a complete binary tree T with depth d”]; 
encrypting, by the one or more first computing devices [server], a leaf value corresponding to a first leaf node of the decision tree in the original decision forest by using a homomorphic encryption algorithm, to obtain a second leaf node within an encryption decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”], wherein the encrypted decision forest is an encrypted version of the original decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”]; 
sending the encryption “…” to at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client. In addition, for each internal node in the decision tree, the server prepares a response that allows the client to learn the key associated with the comparison bit between the corresponding element in its feature vector and the threshold associated with the node”]; 
receiving, by the one or more first computing devices [server] from the at least one second computing device [client], data corresponding to a target leaf node [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; Fig. 1, step 5, “The client … computes the index i of the leaf node … In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0, …, zm of T”]; and 
[page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  
Wu also teaches in page 5, Col. 2, last paragraph - page 6 (340), Col. 1, 1st paragraph, “the server first permute the nodes of the tree … it is acceptable for the client to learn the decision string corresponding to its input on the permuted tree … Using the decision string, the client determines the index i that contains its value zi = T(x)”.
Wu does not explicitly teach
sending the encryption decision forest to at least one second computing device (emphasis added).
	Clifton teaches
sending the encryption decision forest to at least one second computing device [Fig. 5, paragraph 0063, “processing logic encrypts nodes of the search tree with a first private encryption key (e.g., a private key of the server) to produce an encrypted search tree (processing block 502). After encrypting the nodes, processing logic sends the encrypted search tree to the client”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of sending the encryption decision forest to the client 94Customer No. 22,852of Clifton into the method of evaluating decision trees of Wu. Doing so would help the client analyzing the encrypted tree to determine an encrypted leaf node based on the comparison protocol at each node to obtain the leaf value (prediction result) associated with the determined leaf node.

As per claim 2, Wu and Clifton teach the method of claim 1.
Wu further teaches
a splitting node of the decision tree in the original decision forest corresponds to plaintext data of the splitting condition [Fig. 3, page 10 (344), Fig. 2, “Server input: A complete, binary decision tree T with decision nodes v1, . . . , vm”] and wherein the second leaf node of the decision tree in the encryption decision forest corresponds to ciphertext data [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”].  

As per claim 3, Wu and Clifton teach the method of claim 1.
Wu further teaches
at least one decision tree in the original decision forest is a non-full binary tree [page 7 (341), Fig. 1, “A complete, binary decision tree T with m internal nodes. Let q1, . . ., ql be the indices of the non-dummy nodes”; It can be seen the binary decision tree was originally a non-full binary tree before adding the dummy nodes], the method further comprising: adding an additional node to the decision tree of the non-full binary tree so that the decision tree forms a full binary tree [page 3 (337), Col. 2, section 2.2, “all decision trees can be transformed into a complete binary decision tree by increasing the depth of the tree and introducing “dummy” internal nodes”].  

As per claim 5, Wu and Clifton teach the method of claim 1.
Wu further teaches
receiving ciphertext data corresponding to the target leaf node by the one or more first computing devices from the at least one second computing device [page 7 (341), Fig. 1, step 5, “The client decrypts the server’s message … then computes the index i of the leaf node containing the response … Next, it engages in a 1-out-of-(m+1) OT with the server to learn a value z. In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0 … zm”; page 3, col. 1, last paragraph, “Oblivious transfer (OT) … is a primitive commonly employed in cryptographic protocols”], wherein the target leaf node is identified within the encryption decision forest by the at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client”; page 7 (341), Fig. 1, step 5, “The client … computes the index i of the leaf node] and wherein the ciphertext data corresponding to the target leaf node contains the data- based prediction result [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  

As per claim 7, Wu and Clifton teach the method of claim 1.
Wu further teaches
receiving, by the one or more first computing devices from the at least one second computing device, a second summation result [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”; It can be seen the computed index j is sent to the server in order to obtain zl], wherein the second summation result is obtained by the at least one second computing device summing ciphertext data corresponding to multiple target leaf nodes [page 18 (352), col. 2, last paragraph, “In the case where the output of the random forest is the average (or any affine function) of the individual classifications … suppose that the value of each leaf of Ti (for all i) is an element of Zp. Then, at the beginning of the protocol, the server chooses blinding values r1, …, rn … For each tree Ti, the server blinds each of its leaf values v … by computing v [Wingdings font/0xDF] v + ri …  the server also sends the client the value r … At the conclusion of the protocol, the client learns the values {vi + ri}iϵ[n]  where vi = Ti(x). In order to compute the mean of v1, …, vn, the client computes the sum ∑iϵ[n] vi which is sufficient for computing the mean provided the client knows the number of trees in the forest”].

As per claim 21, Wu and Clifton teach the method of claim 1.
Clifton further teaches
sending the encryption decision forest to the at least one second computing device, wherein the encryption decision forest comprises a plurality of decision trees [paragraph 0063, “processing logic encrypts nodes of the search tree with a first private encryption key (e.g., a private key of the server) to produce an encrypted search tree (processing block 502). After encrypting the nodes, processing logic sends the encrypted search tree to the client”; Fig 3 shows the search tree comprises a plurality of decision trees].
Claim 21 is rejected using the same rationale as claim 1.

As per claim 8, Wu teaches 
accessing one or more nodes comprising a decision tree within an original decision forest, wherein the original decision forest is a data structure comprising one or more decision trees [page 1 (335), col. 1, 1st paragraph, “the server holds a model (either a tree or a forest)”; page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”], wherein each decision tree of the original decision forest comprises a corresponding machine [page 1, col. 2, 2nd paragraph, “classifiers: decision trees and random forests … decision trees are widely used in machine learning”]; 
keeping a splitting condition corresponding to a splitting node of a decision tree in an original decision forest unchanged [Fig. 3, page 5 (339), section 3.2, 1st paragraph, “a complete binary tree T with depth d”]; 
encrypting, by the one or more first computing devices [server], a leaf value corresponding to a first leaf node of the decision tree in the original decision forest by using a homomorphic encryption algorithm, to obtain a second leaf node within an encryption decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”], wherein the encrypted decision forest is an encrypted version of the original decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”]; 
sending the encryption “…” to at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client. In addition, for each internal node in the decision tree, the server prepares a response that allows the client to learn the key associated with the comparison bit between the corresponding element in its feature vector and the threshold associated with the node”]; 
receiving from the at least one second computing device [client], data corresponding to a target leaf node [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; Fig. 1, step 5, “The client … computes the index i of the leaf node … In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0, …, zm of T”]; and 
obtaining the data-based prediction result of the decision tree from the data corresponding to the target leaf node [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  
Wu also teaches in page 5, Col. 2, last paragraph - page 6 (340), Col. 1, 1st paragraph, “the server first permute the nodes of the tree … it is acceptable for the client to learn the decision string corresponding to its input on the permuted tree … Using the decision string, the client determines the index i that contains its value zi = T(x)”.
Wu does not explicitly teach
a non-transitory, computer-readable medium storing one or more instructions that, when executed by one or more first computing devices cause the one or more first computing devices to perform operations for obtaining a data-based prediction result;
sending the encryption decision forest to at least one second computing device (emphasis added).
Clifton teaches
a non-transitory, computer-readable medium storing one or more instructions that, when executed by one or more first computing devices cause the one or more first computing devices to perform operations for obtaining a data-based prediction result [claim 18, “one or more computer readable storage media having instruction stored thereon which when executed by a system cause the system to perform a method for searching”];
[Fig. 5, paragraph 0063, “processing logic encrypts nodes of the search tree with a first private encryption key (e.g., a private key of the server) to produce an encrypted search tree (processing block 502). After encrypting the nodes, processing logic sends the encrypted search tree to the client”].
Claim 8 is rejected using the same rationale as claim 1.

As per claim 9, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu further teaches
a splitting node of the decision tree in the original decision forest corresponds to plaintext data of the splitting condition [Fig. 3, page 10 (344), Fig. 2, “Server input: A complete, binary decision tree T with decision nodes v1, . . . , vm”] and wherein the second leaf node of the decision tree in the encryption decision forest corresponds to ciphertext data [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”].  

As per claim 10, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu further teaches
at least one decision tree in the original decision forest is a non-full binary tree [page 7 (341), Fig. 1, “A complete, binary decision tree T with m internal nodes. Let q1, . . ., ql be the indices of the non-dummy nodes”; It can be seen the binary decision tree was originally a non-full binary tree before adding the dummy nodes], the method further comprising: adding an additional node to the decision [page 3 (337), Col. 2, section 2.2, “all decision trees can be transformed into a complete binary decision tree by increasing the depth of the tree and introducing “dummy” internal nodes”].  

As per claim 12, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu further teaches
receiving ciphertext data corresponding to the target leaf node by the one or more first computing devices from the at least one second computing device [page 7 (341), Fig. 1, step 5, “The client decrypts the server’s message … then computes the index i of the leaf node containing the response … Next, it engages in a 1-out-of-(m+1) OT with the server to learn a value z. In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0 … zm”; page 3, col. 1, last paragraph, “Oblivious transfer (OT) … is a primitive commonly employed in cryptographic protocols”], wherein the target leaf node is identified within the encryption decision forest by the at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client”; page 7 (341), Fig. 1, step 5, “The client … computes the index i of the leaf node] and wherein the ciphertext data corresponding to the target leaf node contains the data- based prediction result [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  

As per claim 14, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu further teaches
receiving, by the one or more first computing devices from the at least one second computing device, a second summation result [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”; It can be seen the computed index j is sent to the server in order to obtain zl], wherein the second summation result is obtained by the at least one second computing device summing ciphertext data corresponding to multiple target leaf nodes [page 18 (352), col. 2, last paragraph, “In the case where the output of the random forest is the average (or any affine function) of the individual classifications … suppose that the value of each leaf of Ti (for all i) is an element of Zp. Then, at the beginning of the protocol, the server chooses blinding values r1, …, rn … For each tree Ti, the server blinds each of its leaf values v … by computing v [Wingdings font/0xDF] v + ri …  the server also sends the client the value r … At the conclusion of the protocol, the client learns the values {vi + ri}iϵ[n]  where vi = Ti(x). In order to compute the mean of v1, …, vn, the client computes the sum ∑iϵ[n] vi which is sufficient for computing the mean provided the client knows the number of trees in the forest”].

As per claim 15, Wu teaches 
one or more first computing devices [page 1, Col. 1, server];
accessing one or more nodes comprising a decision tree within an original decision forest, wherein the original decision forest is a data structure comprising one or more decision trees [page 1 (335), col. 1, 1st paragraph, “the server holds a model (either a tree or a forest)”; page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”], wherein each decision tree of the original decision forest comprises a corresponding machine learning model [page 1, col. 2, 2nd paragraph, “classifiers: decision trees and random forests … decision trees are widely used in machine learning”]; 
keeping a splitting condition corresponding to a splitting node of a decision tree in an original decision forest unchanged [Fig. 3, page 5 (339), section 3.2, 1st paragraph, “a complete binary tree T with depth d”]; 
encrypting, by the one or more first computing devices [server], a leaf value corresponding to a first leaf node of the decision tree in the original decision forest by using a homomorphic encryption algorithm, to obtain a second leaf node within an encryption decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”], wherein the encrypted decision forest is an encrypted version of the original decision forest [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf”]; 
sending the encryption “…” to at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client. In addition, for each internal node in the decision tree, the server prepares a response that allows the client to learn the key associated with the comparison bit between the corresponding element in its feature vector and the threshold associated with the node”]; 
receiving from the at least one second computing device [client], data corresponding to a target leaf node [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; Fig. 1, step 5, “The client … computes the index i of the leaf node … In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0, …, zm of T”]; and 
obtaining the data-based prediction result of the decision tree from the data corresponding to the target leaf node [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  
Wu also teaches in page 5, Col. 2, last paragraph - page 6 (340), Col. 1, 1st paragraph, “the server first permute the nodes of the tree … it is acceptable for the client to learn the decision string corresponding to its input on the permuted tree … Using the decision string, the client determines the index i that contains its value zi = T(x)”.
Wu does not explicitly teach
one or more computer memory devices interoperably coupled with the one or more first computing devices and having tangible, non-transitory, machine- readable media storing one or more instructions that, when executed by the one or more first computing devices, perform one or more operations for obtaining a data-based prediction result;
sending the encryption decision forest to at least one second computing device (emphasis added).
Clifton teaches
one or more computer memory devices interoperably coupled with the one or more first computing devices [paragraph 0076, “the server comprises a memory”] and having tangible, non-transitory, machine- readable media storing one or more instructions that, when executed by the one or more first computing devices, perform one or more operations for obtaining a data-based prediction [claim 18, “one or more computer readable storage media having instruction stored thereon which when executed by a system cause the system to perform a method for searching”];
sending the encryption decision forest to at least one second computing device [Fig. 5, paragraph 0063, “processing logic encrypts nodes of the search tree with a first private encryption key (e.g., a private key of the server) to produce an encrypted search tree (processing block 502). After encrypting the nodes, processing logic sends the encrypted search tree to the client”].
Claim 15 is rejected using the same rationale as claim 1.

As per claim 16, Wu and Clifton teach the computer-implemented system of claim 15.
Wu further teaches
a splitting node of the decision tree in the original decision forest corresponds to plaintext data of the splitting condition [Fig. 3, page 10 (344), Fig. 2, “Server input: A complete, binary decision tree T with decision nodes v1, . . . , vm”] and wherein the second leaf node of the decision tree in the encryption decision forest corresponds to ciphertext data [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys”; page 2 (336), col. 2, last paragraph, “One approach is based on homomorphic encryption [35, 59], where the client sends the server an encryption of its input, and the server evaluates the function homomorphically and sends the encrypted response back to the client”].  

As per claim 17, Wu and Clifton teach the computer-implemented system of claim 15.
Wu further teaches
at least one decision tree in the original decision forest is a non-full binary tree [page 7 (341), Fig. 1, “A complete, binary decision tree T with m internal nodes. Let q1, . . ., ql be the indices of the non-dummy nodes”; It can be seen the binary decision tree was originally a non-full binary tree before adding the dummy nodes], the method further comprising: adding an additional node to the decision tree of the non-full binary tree so that the decision tree forms a full binary tree [page 3 (337), Col. 2, section 2.2, “all decision trees can be transformed into a complete binary decision tree by increasing the depth of the tree and introducing “dummy” internal nodes”].  

As per claim 19, Wu and Clifton teach the computer-implemented system of claim 15.
Wu further teaches
receiving ciphertext data corresponding to the target leaf node by the one or more first computing devices from the at least one second computing device [page 7 (341), Fig. 1, step 5, “The client decrypts the server’s message … then computes the index i of the leaf node containing the response … Next, it engages in a 1-out-of-(m+1) OT with the server to learn a value z. In the OT protocol, the client supplies the index i and the server supplies the permuted leaf values z0 … zm”; page 3, col. 1, last paragraph, “Oblivious transfer (OT) … is a primitive commonly employed in cryptographic protocols”], wherein the target leaf node is identified within the encryption decision forest by the at least one second computing device [page 9 (343), col. 1, 2nd paragraph, “The server blinds each leaf value using the keys along the path from the root to the leaf. The server sends the blinded response vector to the client”; page 7 (341), Fig. 1, step 5, “The client … computes the index i of the leaf node] and wherein the ciphertext data corresponding to the target leaf node contains the data- based prediction result [page 6 (340), Col. 1, 2nd paragraph, “Using the decision string, the client determines the index i that contains its value zi = T (x). The client engages in an OT protocol with the server to obtain the value zi”; page 3 (337), section 2.2, 1st paragraph, “The output T (x) is the value zl of the leaf node”].  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Clifton et al. and further in view of Nerurkar et al. (US Pub. 2019/0026489).
As per claim 4, Wu and Clifton teach the method of claim 1.
Wu and Clifton do not teach
adding an additional decision tree to the original decision forest before sending the encryption decision forest to the at least one second computing device.  
Nerurkar teaches 
adding an additional decision tree to the original decision forest before sending the encryption decision forest to the at least one second computing device [Fig. 14B, paragraph 0009, “The differentially private security system generates the differentially private random forest classifier … adding the split to the decision tree. The differentially private random forest classifier is provided to the client”; fig. 14B shows the split which is node t3 having two leaf node t6 and t7 is added to the tree 1420A, where node t3 with two leaf nodes represent a decision tree].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of adding an additional decision tree to the original decision forest before sending the decision forest to the at least one second computing device 94Customer No. 22,852of Nerurkar into the method of evaluating decision trees of Wu. Doing so would help preventing an adversary to be able to derive at least some of the information within the training data based on an analysis of the splits in the binary decision tree by select the splits for the nodes of the binary decision trees forming the random forest classifier (Nerurkar, 0170-0171).

As per claim 11, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu and Clifton do not teach

Nerurkar teaches 
adding an additional decision tree to the original decision forest before sending the encryption decision forest to the at least one second computing device [Fig. 14B, paragraph 0009, “The differentially private security system generates the differentially private random forest classifier … adding the split to the decision tree. The differentially private random forest classifier is provided to the client”; fig. 14B shows the split which is node t3 having two leaf node t6 and t7 is added to the tree 1420A, where node t3 with two leaf nodes represent a decision tree].  
Claim 11 is rejected using the same rationale as claim 4.

As per claim 18, Wu and Clifton teach the computer-implemented system of claim 15.
Wu and Clifton do not teach
adding an additional decision tree to the original decision forest before sending the encryption decision forest to the at least one second computing device.  
Nerurkar teaches 
adding an additional decision tree to the original decision forest before sending the encryption decision forest to the at least one second computing device [Fig. 14B, paragraph 0009, “The differentially private security system generates the differentially private random forest classifier … adding the split to the decision tree. The differentially private random forest classifier is provided to the client”; fig. 14B shows the split which is node t3 having two leaf node t6 and t7 is added to the tree 1420A, where node t3 with two leaf nodes represent a decision tree].  
Claim 18 is rejected using the same rationale as claim 4.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Clifton et al. and further in view of Cardenes Cabre et al. (US Pub. 2019/0295073).
As per claim 6, Wu and Clifton teach the method of claim 1.
Wu and Clifton do not teach
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data.  
Cardenes Cabre teaches
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data [paragraph 0018, “Because the encryption is additively homomorphic, the second system may create encrypted summation data using the encrypted data. The first system separately receives the noise data encrypted using the same technique as the encrypted data. The second system may send the encrypted summation data to the first system, which may then remove the noise data from the encrypted summation data to create unencrypted summation data”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of receiving a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data 94Customer No. 22,852of Cardenes Cabre into the method of evaluating decision trees of Wu. Doing so would help securing processing data (Cardenes Cabre, 0023).

As per claim 13, Wu and Clifton teach the non-transitory, computer-readable medium of claim 8.
Wu and Clifton do not teach
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data.  
Cardenes Cabre teaches
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data [paragraph 0018, “Because the encryption is additively homomorphic, the second system may create encrypted summation data using the encrypted data. The first system separately receives the noise data encrypted using the same technique as the encrypted data. The second system may send the encrypted summation data to the first system, which may then remove the noise data from the encrypted summation data to create unencrypted summation data”].  
Claim 13 is rejected using the same rationale as claim 6.

As per claim 20, Wu and Clifton teach the computer-implemented system of claim 15.
Wu and Clifton do not teach
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data.  
Cardenes Cabre teaches
receiving, by the one or more first computing device from the at least one second computing device, a first summation result, wherein the first summation result is obtained by the at least one second computing device summing ciphertext data of the target leaf node and noise data [paragraph 0018, “Because the encryption is additively homomorphic, the second system may create encrypted summation data using the encrypted data. The first system separately receives the noise data encrypted using the same technique as the encrypted data. The second system may send the encrypted summation data to the first system, which may then remove the noise data from the encrypted summation data to create unencrypted summation data”].  
Claim 20 is rejected using the same rationale as claim 6.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Agrawal et al. (US Patent 6,694,303) describes a method for mining data while preserving a user's privacy.
Li et al. (US Pub. 2015/0220746) describes a method for encrypting the electronic health record using the record key to generate an encrypted record, and providing the encrypted record to an encrypted data store.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123